Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 29, 2020

The Court of Appeals hereby passes the following order:

A20A1111. WILLIAM GORDON et al. v. FOXDALE REALTY, LLC et al.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court issued a judgment in favor of the plaintiffs, the defendants, William
and Tomyra Gordon, appealed to superior court. The superior court found in favor of
the plaintiffs, and the Gordons appeal. We, however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because the Gordons did not follow the proper procedure
for requesting appellate review, we lack jurisdiction. Accordingly, this appeal is
hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/29/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.